Mr. Presiding Justice Horton delivered the opinion of the court. In this case a bill in chancery was filed by appellant for the purpose of perpetually enjoining the collection of two judgments obtained before a justice of the peace by the appellee lumber company against appellant. Said judgments were entered June 20, 1898. Said bill was filed July 20, 1898, and charges that appellant had no knowledge of the entry of said judgment until July 16, 1898. On behalf of appellee it is contended that appellant had a remedy at law by certiorari, and that therefore a court of chancery had no jurisdiction to entertain said bill. More than twenty days having elapsed after the entry of said judgments before the appellant had knowledge thereof, he could not appeal, but the six months’ limitation had not expired within which to proceed by petition for certiorari. No such proceeding was instituted, but, instead thereof, the bill of complaint in this case was filed. Neither is there any reason given why appellant did not proceed by certiorari or any contention or showing that there was not a full, adequate and complete, remedy at law by such proceeding. There being such a remedy at law, appellant had no standing in a court of equity. A chancery court will never lend its aid where there is an adequate remedy at law. Durand v. Gray, 129 Ill. 9, 17; Geraty v. Druiding, 44 Ill. App. 440; Booth v. Koehler, 51 Ill. App. 370. The Booth case is a proceeding in chancery to enjoin the collection of a judgment entered by a justice of the peace. It is there held that the proper remedy was by certiorari. and that there was no jurisdiction in a court of chaneery. That case is in principle like the case at bar. The decree of the Circuit Court dismissing the bill for want of equity is affirmed.